OlxvbR, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked by Acting Commodity Specialist J O’Brien on the invoices covered by the above entitled protest, assessed with duty at 30 per centum ad valorem as articles of blown glass under paragraph 218(f), Tariff Act of 1930, as modified, and claimed to be properly dutiable at 25 per centum ad valorem as articles of pressed glass under paragraph 230(d) of said act, as modified by T.D. 51802, are in fact television picture tubes composed wholly or in chief value of glass pressed and polished but not decorated.
IT IS FURTHER STIPULATED AND AGREED that the above entitled protest may be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under the provisions of paragraph 230(d) of the Tariff Act of 1930, as modified by T.D. 51802, as pressed and polished, but undecorated glass wares, dutiable at the rate of 25 per centum ad valorem.
To the extent indicated the protest is sustained, and judgment will be rendered accordingly.